



image01.jpg [image01.jpg]

April 13, 2020            


Scott Schenkel


RE: TRANSITION ROLE


Dear Scott:


Thank you for your contribution as Interim Chief Executive Officer. This letter
agreement memorializes our discussions regarding your continued employment with
eBay Inc. (“eBay”) for a transition period in order to assist in the orderly
transfer of duties and responsibilities to your successor in the role of Chief
Executive Officer. For the period from April 27, 2020 through June 19, 2020 (the
“Transition Period”) you will serve in the role of Senior Advisor (which will
not constitute a Section 16 officer role) reporting to the Chief Executive
Officer. The duration of the Transition Period may be extended, by mutual
agreement of you and eBay, through no later than September 30, 2020. As Senior
Advisor, your duties will generally consist of providing advice and counsel to
the Chief Executive Officer, including support relating to corporate strategy
and transactions.


During the Transition Period, you will continue to receive a monthly performance
bonus in the amount of $125,000 for each month in which you serve as Senior
Advisor (including a prorated amount for any partial month of service), less
applicable tax and payroll withholdings. In addition, you will be entitled to
utilize first class commercial flights for your required business air travel
during the Transition Period.


Except as otherwise provided in this letter agreement, there will be no changes
to your annual rate of base salary or other compensation opportunities from
those applicable to you in your position as Senior Vice President, Chief
Financial Officer at eBay, including without limitation your annual bonus
opportunity under the eBay Incentive Plan, and your continued eligibility to
participate in welfare and fringe benefit plans of eBay.


If you remain employed through the end of the Transition Period, your employment
with eBay will be terminated effective as of the last day of the Transition
Period and, provided that no circumstances constituting “Cause” (as defined in
the letter agreement between you and eBay dated September 30, 2014 (the “2014
Letter Agreement”)) then exist, the severance benefits described in the 2014
Letter Agreement will be provided to you in connection with such employment
termination. Such severance benefits would also be provided to you upon your
termination of employment prior to the end of the Transition Period only if such
termination is by mutual agreement of you and eBay or by eBay without Cause (as
defined in the 2014 Letter Agreement). As a condition to your receipt of the
severance benefits pursuant to the 2014 Letter Agreement, you must execute and
not revoke a separation agreement in a form as mutually agreed to by the
parties.


Finally, The Mutual Arbitration Agreement and the Employee Proprietary
Information and Inventions Agreement that you executed in conjunction with your
commencement of employment remain in force.





--------------------------------------------------------------------------------



Scott, on behalf of the Board of Directors and the eBay team, thank you for
serving during this transitional time. Your leadership now and throughout your
tenure has been exemplary. We greatly appreciate your passion, thoughtfulness
and business acumen.

Very truly yours,





/s/ Thomas TierneyThomas TierneyChairman of the Board of Directors



Acknowledged and Agreed:





/s/ Scott Schenkel4/13/2020Scott SchenkelDate


